DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 22 October 2020 has been entered in full.  Claims 1 and 6 are amended.  Claims 7-12, 14, 18, and 19 are cancelled.
Claims 1-6, 13, and 15-17 are pending and under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objection to the specification as set forth at page 3 of the previous Office Action of 22 July 2020 is withdrawn in view of the amended specification (22 October 2020).

Please note that any previous rejections over claims 7 and 12 are hereby withdrawn in response to Applicant's cancellation of these claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-6, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,524,244. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a polypeptide comprising an altered tenth fibronectin type III (10Fn3) domain, wherein the altered 10Fn3 domain comprises a loop, AB; a loop, BC; a loop, CD; a loop, DE; a loop, EF; and a loop FG; (ii) has a least one loop selected from loop BC, DE, and FG with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain; and (iii) binds human IGF-IR with a disassociation constant of about 1 µM or 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to one of SEQ ID NOs: 2-125.  The basis for this rejection is set forth for claims 1-7, 12, 13, and 15-17 at pages 4-6 of the previous Office Action of 22 July 2020 and is reiterated herein below for convenience.
	Claim 1 of the instant application, for example, recites a polypeptide comprising an altered tenth fibronectin type III (10Fn3) domain, wherein the altered 10Fn3 domain comprises a loop, AB; a loop, BC; a loop, CD; a loop, DE; a loop, EF; and a loop FG; (ii) has a least one loop selected from loop BC, DE, and FG with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain; and (iii) binds human IGF-IR with a disassociation constant of about 1 µM or less, and wherein the altered 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to one of SEQ ID NOs: 2-125.  Claim 5 recites that the polypeptide further comprises one or more pharmacokinetic moieties selected from: a polyoxyalkylene moiety, a human serum albumin binding protein, sialic acid, human serum albumin, transferrin, and an Fc fragment.  Claim 7 recites that the polypeptide of claim 1 further comprises a second domain selected from: an antibody moiety of less than about 50 kD; a derivative of lipocalin; a derivative of tetranectin; an avimer; a derivative of ankyrin; and a second 10Fn3 domain.
	Meanwhile, claim 1 of the ‘244 patent recites a polypeptide comprising a 10Fn3 domain, wherein the 10Fn3 domain comprises a loop, AB; a loop, BC; a loop, CD; a loop, DE; a loop, EF; and a loop FG; (ii) has a least one loop selected from loop BC, DE, and FG with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain; and (iii) binds human EGFR with a disassociation constant of less than 10-4 M, and (iv) comprises an amino acid sequence at least 80% identical to any one of SEQ ID NOs: 207-231.   10Fn3 domain.  Claim 12 recites that the second domain is a second Fn3 domain, and wherein the second 10Fn3 domain is a 10Fn3 domain.  Claim 13 recites that the second 10Fn3 domain comprises a polypeptide comprising an amino acid sequence at least 90% identical to any one of SEQ ID NOs: 2-231 and 236.
	It is noted that the amino acid sequences of SEQ ID NOs: 2-125 of the instant claims are 100% identical the amino acid sequences of SEQ ID NOs: 2-125 recited in the claims of the ‘244 patent.  Furthermore, the claims of the instant application are genus claims because they are directed to a polypeptide comprising an altered 10Fn3 domain, wherein the altered 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to any one of SEQ ID NOs: 2-125.  The polypeptide of claim 1 of the instant application may comprise a second domain including a second 10Fn3 domain (claim 7), but the second 10Fn3 domain is not further limited.  Alternatively, the claims of the ‘244 patent recite a polypeptide comprising a 10Fn3 domain that binds EGFR (claim 1) and further comprises a second 10Fn3 domain comprising  a polypeptide comprising an amino acid sequence at least 90% identical to any one of SEQ ID NOs: 2-125 (claims 13, 14).  Therefore, the 10Fn3 polypeptides of the ‘244 patent are species claims that anticipate the genus claims of the instant application.


s 1-6, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,234,028. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a polypeptide comprising an altered tenth fibronectin type III (10Fn3) domain, wherein the altered 10Fn3 domain comprises a loop, AB; a loop, BC; a loop, CD; a loop, DE; a loop, EF; and a loop FG; (ii) has a least one loop selected from loop BC, DE, and FG with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain; and (iii) binds human IGF-IR with a disassociation constant of about 1 µM or less, and wherein the altered 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to one of SEQ ID NOs: 2-125.  The basis for this rejection is set forth for claims 1-7, 12, 13, and 15-17 at pages 6-8 of the previous Office Action of 22 July 2020 and is reiterated herein below for convenience.
	Claim 1 of the instant application, for example, recites a polypeptide comprising an altered tenth fibronectin type III (10Fn3) domain, wherein the altered 10Fn3 domain comprises a loop, AB; a loop, BC; a loop, CD; a loop, DE; a loop, EF; and a loop FG; (ii) has a least one loop selected from loop BC, DE, and FG with an altered amino acid sequence relative to the sequence of the corresponding loop of the human 10Fn3 domain; and (iii) binds human IGF-IR with a disassociation constant of about 1 µM or less, and wherein the altered 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to one of SEQ ID NOs: 2-125.  Claim 5 recites that the polypeptide further comprises one or more pharmacokinetic moieties selected from: a polyoxyalkylene moiety, a human serum albumin binding protein, sialic acid, human serum albumin, transferrin, and an Fc fragment.  Claim 7 recites that the polypeptide of claim 1 further comprises a second domain selected from: an antibody moiety of less than about 50 kD; a 10Fn3 domain.
	Meanwhile, claim 1 of the ‘028 patent recites a polypeptide comprising a 10Fn3 domain, wherein the 10Fn3 domain (i) comprises an AB loop; a BC loop; a CD loop; a DE loop; an EF loop; and an FG loop, wherein the amino acid sequences of the BC, DE, and FG loops are identical to the amino acid sequences of the respective BC, DE, and FG loops of an 10Fn3 domain with amino acid sequence selected from the group consisting of SEQ ID NOs: 207-231; and (ii) binds human EGFR with a disassociation constant of less than 10-4 M.   Claim 3 recites that the polypeptide further comprises one or more pharmacokinetic moieties selected from: a polyoxyalkylene moiety, a human serum albumin binding protein, sialic acid, human serum albumin, IgG, an IgG binding protein, transferrin, and an Fc fragment.  Claim 7 recites that the polypeptide of claim 1 further comprises a second domain selected from: an antibody moiety; a derivative of lipocalin; a derivative of tetranectin; an avimer; a derivative of ankyrin; and a second 10Fn3 domain.  Claim 9 recites that the second domain is a second Fn3 domain, and wherein the second 10Fn3 domain is a 10Fn3 domain.  Claim 10 recites that the second 10Fn3 domain comprises a polypeptide selected from: (i) a polypeptide comprising the amino acid sequence of any one of SEQ ID NOs: 2-231 and 236; and (ii) a polypeptide comprising an amino acid sequence at least 90% identical to any one of SEQ ID NOs: 2-231 and 236.
	It is noted that the amino acid sequences of SEQ ID NOs: 2-125 of the instant claims are 100% identical the amino acid sequences of SEQ ID NOs: 2-125 recited in the claims of the ‘028 patent.  Furthermore, the claims of the instant application are genus claims because they are directed to a polypeptide comprising an altered 10Fn3 domain, wherein the altered 10Fn3 domain comprises an amino acid sequence that is at least 85% identical to any one of SEQ ID NOs: 2-10Fn3 domain (claim 7), but the second 10Fn3 domain is not further limited.  Alternatively, the claims of the ‘028 patent recite a polypeptide comprising a 10Fn3 domain that binds EGFR (claim 1) and further comprises a second 10Fn3 domain comprising  a polypeptide comprising an amino acid sequence at least 90% identical to any one of SEQ ID NOs: 2-125 (claim 10).  Therefore, the 10Fn3 polypeptides of the ‘028 patent are species claims that anticipate the genus claims of the instant application.

(i)	At the bottom of page 5 of the Response of 22 October 2020, Applicant traverses the rejection, but solely to expedite prosecution, claim 1 has been amended to specify that the polypeptide comprises a single 10Fn3 domain, and claims encompassing embodiments drawn to multispecific polypeptides have been cancelled.  Applicant argues that the claims as amended are drawn to polypeptides which have only a single 10Fn3 domain, i.e., the recited monospecific IGF-IR-binding 10Fn3 domain.  Applicant asserts that the claims of the ‘244 and ‘028 patents are drawn to polypeptides which comprise an EGFR-binding 10Fn3 domain, as well as multispecific polypeptide which comprise an EGFR-binding 10Fn3 domain and a second 10Fn3 domain which binds to another target, such as IGF-IR.  Applicant concludes that since the present claims no longer encompass polypeptides which bind to a target other than IGF-IR, there is no longer a genus-species relationship between the instant claims and the claims of the ‘244 and ‘028 patents.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Although Applicant asserts that instant claim 1 has been amended to specify that the polypeptide comprises a single 10Fn3 domain, it is noted to Applicant that the rejected claims recite the Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003)). In Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)), the court held that “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Therefore, regarding the instant claims, the term “comprising” still allows the inclusion of other 10Fn3 domains, such as those polypeptides of the ‘244 and ‘028 patents that comprise 10Fn3 domains that bind EGFR and IGF-IR.  



Conclusion
Claims 1-6, 13, and 15-17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
20 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647